Title: From George Washington to Robert Cary & Company, 6 November 1765
From: Washington, George
To: Robert Cary & Company



Gentn
Mt Vernon 6th Novr 1765

One essential Article in forming my Invoice for Potomack I forgot to write for; and that is Wheat Riddles—rather Sand Sieves—I shoud be obligd to you therefore for sending me one dozn of them; provided, instead of making them of fine brass wire they be made of good strong Iron Wire. Those I had last the wire was so small that it wore out immediately; for which Reason I must again beg, that they may be made of Iron wire, (pretty stout) otherwise I woud not choose any.
The Sieves I want are all to be of a size, and for the purpose of sifting out the Dust, and taking of white Caps, which I am particular in mentioning that the proper kind may not be mistaken. I am Gentn Yr Most Obedt Hble Servt

Go: Washington

